                   Case 18-11699-MFW             Doc 921         Filed 01/28/19       Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :         Case No. 18-11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON JANUARY 30, 2019 AT 11:30 A.M. (EST)


              AS NO MATTERS ARE GOING FORWARD, THE HEARING HAS
              BEEN CANCELLED WITH THE PERMISSION OF THE COURT.


I.       CONTINUED MATTERS:

         1.        Debtors’ Motion for Entry of an Order Authorizing Debtors to File Portions of
                   Statements of Financial Affairs Under Seal [Docket No. 321 - filed September 21,
                   2018]

                   Objection/Response Deadline:                  October 19, 2018 at 4:00 p.m. (EDT);
                                                                 extended to November 2, 2018 at 4:00 p.m.
                                                                 (EDT) for the Office of the United States
                                                                 Trustee (the “U.S. Trustee”)

                   Reply Deadline:                               Extended by agreement of the U.S. Trustee
                                                                 to November 8, 2018 at 4:00 p.m. (EST)




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
     23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
     service address is 6910 North Whirlpool Drive, Tulsa Oklahoma 74117.



RLF1 20475623v.1
                   Case 18-11699-MFW         Doc 921     Filed 01/28/19    Page 2 of 5



                   Objection / Responses Received:

                    A.      Objection of the United States Trustee to Debtors’ Motion for Entry of an
                            Order Authorizing Debtors to file Portions of Statement of Financial
                            Affairs Under Seal [Docket No. 608 - filed November 2, 2018]

                   Related Documents:

                    i.      Declaration of John C. DiDonato in Support of Debtors’ Motion for Entry
                            of an Order Authorizing Debtors to File Portions of Statements of
                            Financial Affairs Under Seal [Docket No. 322 - filed September 21, 2018]

                    ii.     REDACTED Statement of Financial Affairs of The NORDAM Group,
                            Inc., 18-11699 (MFW) [Docket No. 324 - filed September 21, 2018]

                    iii.    SEALED Statement of Financial Affairs of The NORDAM Group, Inc.,
                            18-11699 (MFW) [Docket No. 325 - filed September 21, 2018]

                    iv.     REDACTED Statement of Financial Affairs of PartPilot LLC, 16-11702
                            (MFW) [Docket No. 331 - filed September 21, 2018]

                    v.      SEALED Statement of Financial Affairs of PartPilot LLC, 16-11702
                            (MFW) [Docket No. 332 - filed September 21, 2018]

                    vi.     Debtors’ Reply to Objection of United States Trustee to Debtors’ Motion
                            for Entry of an Order Authorizing Debtors to File Portions of Statements
                            of Financial Affairs Under Seal [Docket No. 640 - filed November 8,
                            2018]

                    vii.    Supplemental Declaration of John C. DiDonato in Support of Debtors’
                            Motion for Entry of an Order Authorizing Debtors to File Portions of
                            Statements of Financial Affairs Under Seal [Docket No. 641 - filed
                            November 8, 2018]

                    viii.   Statement of the Official Committee of Unsecured Creditors in Support of
                            Debtors’ Motion for Entry of an Order Authorizing Debtors to File
                            Portions of Statements of Financial Affairs Under Seal [Docket No. 644 -
                            filed November 9, 2018]

                    ix.     Equity Holders’ Response to Objection of the U.S. Trustee to, and in
                            Support of, the Debtors’ Motion to File Certain Portions of Their
                            Statements of Financial Affairs Under Seal [Docket No. 649 - filed
                            November 9, 2018]

                    x.      Notice of Filing Amendments to Statement of Financial Affairs of Debtor
                            The NORDAM Group, Inc. (Case No. 18-11699) [Docket No. 756 - filed
                            December 10, 2018]

                                                     2
RLF1 20475623v.1
                   Case 18-11699-MFW       Doc 921       Filed 01/28/19   Page 3 of 5



                    xi.    Notice of Filing Amendments to Statement of Financial Affairs of Debtor
                           The NORDAM Group, Inc. (Case No. 18-11699) [Docket No. 759 - filed
                           December 10, 2018]

                   Status: The hearing on this matter has been continued to the omnibus hearing
                           scheduled for February 25, 2019 at 11:30 a.m. (EST).

         2.        Motion of Debtors for Entry of Order (I) Approving Assumption and Assignment
                   of Sargent Executory Contract and (II) Granting Related Relief [Docket No. 651 -
                   filed November 9, 2018]

                   Objection/Response Deadline:          January 25, 2019 at 4:00 p.m. (EST),
                                                         extended to February 8, 2019 at 4:00 p.m.
                                                         (EST)

                   Objection / Responses Received:

                    A.     Informal response from counsel to Sargent Aerospace and Defense

                   Related Documents:

                    i.     Certificate of No Objection Regarding Motion of Debtors for Entry of
                           Order (I) Approving Assumption and Assignment of Sargent Executory
                           Contract and (II) Granting Related Relief [Docket No. 706 - filed
                           November 26, 2018]

                    ii.    Notice of Withdrawal [Docket No. 709 - filed November 27, 2018]

                    iii.   Re-Notice of Motion and Hearing [Docket No. 836 - filed January 7,
                           2019]

                    iv.    Notice of Adjourned (I) combined Hearing and Related Dates and
                           (II) hearing on Sargent Executory Contract Assumption and Assignment
                           Motion and Related Dates [Docket No. 901 – filed January 18, 2019]

                   Status: The hearing on this matter has been continued to February 19, 2019 at
                           3:00 p.m. (EST).

         3.        First Amended Joint Postpackaged Chapter 11 Plan of Reorganization of The
                   NORDAM Group, Inc. and Its Debtor Affiliates [Docket No. 848 - filed January
                   3, 2019]

                   Objection/Response Deadline:          January 25, 2019 at 4:00 p.m. (EST),
                                                         extended to February 8, 2019 at 4:00 p.m.
                                                         (EST)



                                                     3
RLF1 20475623v.1
                   Case 18-11699-MFW          Doc 921    Filed 01/28/19    Page 4 of 5



                   Objection / Responses Received:

                   A.      Informal comments from the U.S. Trustee

                   Related Documents:

                    i.     Order (I) Conditionally Approving Disclosure Statement; (II) Scheduling
                           Combined Hearing to Approve Disclosure Statement and Confirm
                           Postpackaged Chapter 11 Plan; (III) Approving Solicitation Procedures;
                           and (IV) Granting Related Relief [Docket No. 838 - entered January 3,
                           2019]

                    ii.    Disclosure Statement for First Amended Joint Postpackaged Chapter 11
                           Plan of Reorganization of The NORDAM Group, Inc. and Its Debtor
                           Affiliates [Docket No. 849 - filed January 3, 2019]

                    iii.   Notice of (I) Conditional Approval of Disclosure Statement; (II) Hearing
                           to Consider Final Approval of Disclosure Statement and confirmation of
                           Plan; (III) Deadline for filing Objections to Final Approval of Disclosure
                           Statement and confirmation of Plan; and (IV) Other Relevant Information
                           [Docket No. 850 - filed January 4, 2019]

                    iv.    Notice of Filing of Blacklines of Solicitation Plan and Related Disclosure
                           Statement [Docket No. 851 - filed January 4, 2019]

                    v.     Notice of Adjourned (I) combined Hearing and Related Dates and
                           (II) hearing on Sargent Executory Contract Assumption and Assignment
                           Motion and Related Dates [Docket No. 901 – filed January 18, 2019]

                   Status: The hearing on this matter has been continued to February 19, 2019 at
                           3:00 p.m. (EST).

II.      INTERIM FEE APPLICATIONS – CONTINUED:

         4.        Interim Fee Applications

                   Objection / Responses Received:       (See Exhibit A)

                   Related Documents:            (See Exhibit A)

                   Status: The hearing on this matter has been continued to the omnibus hearing
                           scheduled for February 25, 2019 at 11:30 a.m. (EST).




                                                     4
RLF1 20475623v.1
                   Case 18-11699-MFW   Doc 921    Filed 01/28/19    Page 5 of 5




Dated: January 28, 2019
       Wilmington, Delaware
                                   /s/ Brett M. Haywood
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Daniel J. DeFranceschi (No. 2732)
                                   Paul N. Heath (No. 3704)
                                   Brett M. Haywood (No. 6166)
                                   Megan E. Kenney (No. 6426)
                                   One Rodney Square
                                   920 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   E-mail: DeFranceschi@rlf.com
                                             Heath@rlf.com
                                             Haywood@rlf.com
                                             Kenney@rlf.com

                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Ray C. Schrock, P.C. (admitted pro hac vice)
                                   Ryan Preston Dahl (admitted pro hac vice)
                                   Jill Frizzley (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   E-mail: Ray.Schrock@weil.com
                                            Ryan.Dahl@weil.com
                                            Jill.Frizzley@weil.com

                                   Attorneys for Debtors and Debtors in Possession




                                              5
RLF1 20475623v.1
